DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/28/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-15 and 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to Claims 4 and 7, the limitation “a reading device for reading out the data records from the memory to an external device for determination of the efficacy of the perishable goods” is not described in the specification. In fact, the specification discloses that a reading device [0103] makes a determination of the efficacy of the perishable goods but not an external device best understood by the examiner as a server discussed in [0027].


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 2-15 and 22-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Specifically, representative claim 4 recites:
A data logger for logging values of a physical environment parameter of medications as a function of time, wherein the data logger comprises: a measurement device for periodically physically measuring a physical environment parameter of one sample value with variations which meet a stability criterion of the medications and a group of successive sample values with variations which meet a stability criterion of the medications, and wherein the data records include information representative of lengths of the sample intervals, and a memory subsystem for storing a sequence of the data records into a memory, and wherein the encoding subsystem of the data logger is arranged to use different stability criterions for at least two predetermined ranges of the environment parameter of the medications, to determine in which range a sample of the environment parameter of the medications is located, and to select one of the different stability criterions for the encoding 4which is dependent on the determined range, wherein the data logger has at least two adjacent ranges, wherein the range dependent stability criterion of a first one of two ranges prescribes a more stable behaviour of the environment parameter of the medications than the range dependent stability criterion for the other one of the two adjacent ranges, wherein the criterion which prescribes the more stable behaviour defines a stability range around the representative value, wherein the stability criterion is met for subsequent sample values in case all sample values of the sequence are within the stability range, wherein the stability range is asymmetrically positioned around the representative value, such that a part of the stability range that is positioned between the reference value and a boundary between the adjacent ranges is larger than a part of the stability range which is positioned on the other side of the representative value, and a reading device for reading out the data records from the memory to an external device for determination of the efficacy of the perishable goods.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Following the 2019 Revised Patent Subject Matter Eligibility Guidance and its October 2019 update, under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
The highlighted features are treated as belonging to mental process grouping.  
See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016)(holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’).”
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claim comprises the following additional elements:
a measurement device for periodically physically measuring a physical environment parameter of perishable goods selected from one of the following parameters: ambient temperature, humidity, light intensity, movements and noise;
a sampling subsystem for acquiring a sequence of sample values of the physical environment parameter of the medications at sampling moments which are separated by sample intervals, 
an encoding subsystem arranged for converting the sequence of sample values in data records, wherein the data record include information representative of the lengths of the groups, and
a memory subsystem for storing a sequence of the defined data records into a memory,
the data logger has at least two adjacent ranges.
The additional element in the preamble of “A data logger for logging values of a physical environment parameter of medications as a function of time” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  
A measurement device for periodically physically measuring a physical environment parameter of perishable goods selected from one of the following parameters: ambient temperature, humidity, light intensity, movements and noise is generally recited and is not qualified as a particular machine. In addition, measuring a physical environment parameter of perishable goods is an insignificant extra-solution activity because this additional element represents mere data gathering (obtaining parameter values) that is necessary for use of the recited judicial exception and is recited at a high level of generality.


 A sampling subsystem and an encoding subsystem are not meaningful limitations because they are generally recited and are not qualified as particular machines.  A memory subsystem is also generally recited and it is not qualified as a particular machine. Merely adding generic computer components to perform the method is not sufficient (MPEP 2106.05(a)). The data logger that has at least two adjacent ranges is generically recited, and it is not qualified as a particular machine.
A reading device for reading out the data records from the memory and an external device are also not particular machines and do not integrate a judicial exception into a practical application (Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, MPEP 2106.05(f)).
In this invention, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools” (Electric Power Group).  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement in the functioning of a computer and/or other technology or technological field and/or use a particular machine.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on 
However, under the Step 2B analysis, the above claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As indicated above, the additional elements in the claim are recited at a high level of generality and are not qualified as particular machines.  The sampling and encoding subsystems, as well as a memory are features that well-understood and purely conventional or routine in the relevant art, as can be seen from the references of record, and they are recited at a high level of generality without adding “significantly more” features that would limit the application of the abstract idea.   According to MPEP 2106.05: “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”
Similarly, the dependent claims 3-15 and 22-28 do not recite additional elements to reflect the practical application of the abstract idea as well as these claims do not comprise additional elements that would qualify for significantly more.  The additional elements of the dependent claims just extend/narrow the abstract idea of Claim 4 and/or add additional elements that are generically-recited and represent extra-solution activity not qualified for a practical application and/or significantly more than the abstract idea 
The claims, therefore, are not patent eligible.

Examiner Note with regards to Prior Art of Record
The patentable subject matter of Claims 2-15, as well as of the newly added Claims 22-28, distinguishes over the prior art of record for the reasons indicated in the Final rejection dated 5/6/2020.

Response to Arguments
Applicant's arguments filed 8/4/2020 have been fully considered but they are not persuasive. 

The Applicants argue (p.13): Independent claims 4 and 17 have been amended to add the limitation of: a measurement device for periodically physically measuring a physical environment parameter of perishable goods … the measurement is not a single measurement. Rather, the measurements are taken periodically. Specifically, the measurements are a function of time. In this regard, the present claims overcome the rejection under 35 U.S.C. §101 for the same reasons given in Diamond v. Diehr, 450 U.S. 175 (1981). The periodic physical measurement by a sensor of one of the specified environmental factors of ambient temperature, humidity, light intensity, movements and noise, of perishable goods, clearly takes the claims out of the realm of a merely abstract idea.
As discussed in the rejection, the added features represent insignificant extra-solution activity to the judicial exception and do not reflect a practical application.  Periodic measurements features to demonstrate any particular sequence or time points and/or location(s) that would influence/work in concert with the judicial exception, allegedly similar to Diehr, are not recited.  See further the Examiner’s prior response to arguments with regards to Diehr in the Final rejection. 
The Examiner notes that any “plural” measurements are inherently function of time measurements.

The Applicants argue (p.14):  In addition, claims 4 and 7 have been amended to add a reading device for reading the data records from the memory for determination of whether the perishable goods meet a predetermined standard … Thus, the reading device reads the data from the memory, relating to the efficacy of the medication (or other perishable goods) which is determined therefrom. 
This is clearly not an abstract idea, but rather, determines the efficacy of the perishable goods by periodically taking physical measurements…
	As discussed in the rejection, the additional element of a generally-recited reading device does not reflect a practical application.  Its functionality (“determines the efficacy”) is a part of the abstract idea and, therefore, is not considered as an evidence of a practical application that is demonstrated via additional elements. The reading device does not impose any meaningful limits on practicing the abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863